Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-15-00426-CR

                                        Roberto CALDERON,
                                              Appellant

                                                 v.
                                              The State
                                         The STATE of Texas,
                                               Appellee

                      From the 216th Judicial District Court, Kerr County, Texas
                                      Trial Court No. A05129
                            Honorable Stephen B. Ables, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: August 19, 2015

DISMISSED FOR LACK OF JURISDICTION

           From our initial review of the record it appeared appellant has no right of appeal pursuant

to Texas Rule of Appellate Procedure 25.2(b). Therefore, on July 22, 2015, this court ordered

appellant to show cause in writing why this appeal should not be dismissed. Appellant responded

on August 5, 2015.

           Review of the record reveals the trial court imposed a two-year sentence in the underlying

cause on August 16, 2005. Appellant filed a motion for new trial and application for writ of habeas

corpus. The Texas Court of Criminal Appeals denied appellant’s writ on June 12, 2007. On June
                                                                                          04-15-00426-CR


25, 2015, appellant filed a notice of appeal of the trial court’s judgment and motion for new trial

in the district court and on July 13, 2015, filed a notice of appeal of the trial court’s judgment in

this court.

        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be considered

timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen days of the last

day allowed for filing, (2) a motion for extension of time is filed in the court of appeals within

fifteen days of the last day allowed for filing the notice of appeal, and (3) the court of appeals

grants the motion for extension of time. See id.

        Appellant’s notice of appeal was untimely filed with regard to appellant’s original appeal

from judgment of conviction. Appellant has failed to provide good cause why this appeal should

not be dismissed for lack of jurisdiction. In light of the record presented, appellant has no right of

appeal and this court must dismiss this appeal. TEX. R. APP. P. 25.2(d).

        Accordingly, the appeal is dismissed. All pending motions are denied as moot.


                                                     PER CURIAM

DO NOT PUBLISH




                                                   -2-